Exhibit 10.2

PURCHASE AND SALE AGREEMENT

          THIS Purchase and Sale Agreement (this “Agreement”) is by and between
VERILINK CORPORATION, a Delaware corporation (“Seller”), and CORCORAN CAPITAL
LLC, its assigns or designees (“Purchaser”). Seller and Purchaser are sometimes
collectively referred to as the “Parties” and individually as a “Party”.

W I T N E S S E T H:

          Section 1.  Contract.

          Pursuant to the provisions of this Agreement, in consideration of the
representations, warranties, covenants, agreements, waivers, and releases set
forth herein, Seller agrees to sell and convey the Property (as herein defined)
to Purchaser, and Purchaser agrees to purchase the Property from Seller.

          Section 2.  Property.

          Seller shall convey to Purchaser all of Seller’s right, title and
interest as Lessee under that certain Lease Agreement by and between The
Industrial Development Board of the City of Huntsville, as lessor, and Explorer
Properties, Ltd., as lessee, dated April 1, 1987, as amended , (the “IDB Lease”)
for the lease of a tract of land located in Madison County, Alabama (the
“Land”), together with all improvements located thereon (the “Improvements”),
more particularly described on Exhibit “A” attached hereto and incorporated
herein and all of Seller’s right, title and interest as landlord under that
certain “Triple Net” Lease Agreement dated August 2, 2002, as amended, by and
between Seller and The Boeing Company for the use and occupancy of the Land (the
“Boeing Lease”).

          All of the real and personal property, rights, privileges, interests,
tenements, hereditaments, easements and appurtenances described or referred to
in this Section 2 are collectively called the “Property”.

          Section 3.  Title Company; Delivery Date.

          This Agreement is not binding upon or effective with respect to either
Party unless it has been duly executed by both Parties and delivered to Lanier
Ford Shaver & Payne P.C. (the “Title Company”), 200 West Side Square, Suite
5000, Huntsville, Alabama 35801, Attention: Johnnie Vann, as issuing agent for
First American Title Insurance Company (the “Title Underwriter”). If the Title
Company does not receive two (2) original counterparts of this Agreement
executed by the Parties prior to 5:00 p.m. CST on November 4, 2005 (the
“Effective Date”), either Party may terminate this Agreement at any time after
the Effective Date by notice to the other Party.

          Section 4.  Purchase Price; Escrow Deposits; Independent Contract
Consideration.

          (a)          The purchase price (the “Purchase Price”) of the Property
is Eight Million Two Hundred Thousand Dollars ($8,200,000.00). Subject to
credits and adjustments as provided herein, Purchaser shall pay $8,200,000.00 of
the Purchase Price at the Closing (as herein defined) in cash. 

          (b)          Prior to 5:00 p.m. CST on or before the fifth (5th)
business day after the Effective Date, Purchaser shall deliver to the Title
Company the sum of One Hundred Thousand Dollars ($100,000.00) (the “Escrow
Deposit”). The Title Company shall deposit the Escrow Deposit into an
interest-bearing account.

1




The Parties direct the Title Company to deposit the Escrow Deposit only into
accounts which are fully FDIC insured and which permit the withdrawal of all of
the Escrow Deposit at any time without penalty or prior notice. Upon
consummation of the Closing, the Escrow Deposit shall be applied toward payment
of the Purchase Price, or, at Purchaser’s option, refunded to Purchaser. All
deposits required to be made by Purchaser pursuant to this Section 4(b) shall be
made in the form of certified or cashier’s check or other immediately available
funds, payable to the Title Company.

          Section 5.  Commitment; Commitment Documents; Survey; Objection.

          (a)         Within five (5) business days after the Effective Date,
Seller shall deliver or cause the Title Company (as to [i], [ii], [iii], and
[iv] below) to prepare and deliver to Purchaser the following (collectively, the
“Land Documents”):

 

             (i)          a Commitment for Title Insurance  (the “Commitment”)
in the amount of the Purchase Price, dated after the Effective Date, issued by
the Title Company, covering the Property, setting forth all matters which affect
the Property;

 

 

 

             (ii)         a true and legible copy of each document referred to
in the Commitment (the “Commitment Documents”);

 

 

 

             (iii)        a report of the results of searches made of the
Uniform Commercial Code Records of Madison County, Alabama, and the office of
the Secretary of State of Alabama and the Secretary of State of Delaware, under
the name of Seller (the “UCC Searches”);

 

 

 

             (iv)        copies of the most recent tax bills and notices of
assessed valuation relating to the Property; and

 

 

 

             (v)         copies of any and all surveys or plats of the Property
in the possession or control of Seller.

          (b)         Within ten (10) days after receipt of the Land Documents,
Purchaser shall notify Seller in writing of any matters disclosed in the Land
Documents to which Purchaser objects (the “Objections”).  Following Seller’s
receipt of Purchaser’s Objections, Seller shall have ten (10) days (the “Cure
Period”) in which to cure and remove such objections and to cause the Title
Company to issue and deliver to Purchaser a revised Commitment, showing all
Objections cured and removed and no new matters. If Seller is unwilling or
unable to cure and remove all Objections, Seller shall so notify Purchaser prior
to the expiration of the Cure Period, whereupon Purchaser shall have the option
to:

 

             (i)          purchase the Property by waiving the Objections which
Seller is unwilling or unable to cure; or

 

 

 

             (ii)        within five (5) days after the expiration of the Cure
Period, terminate this Agreement in accordance with the provisions of
Section 16(a) hereof.

          (c)          Except for the Objections of which Purchaser notifies
Seller prior to the expiration of the Inspection Period, matters set forth in
the Commitment shall constitute “Permitted Exceptions”.

2




          Section 6.  Operational Documents; the Inspection Period; Purchaser’s
Evaluation of the Property. 

          (a)          Prior to 5:00 p.m. CST, on the fifth (5th) business day
after the Effective Date, and from time to time thereafter as Seller receives or
discovers same, Seller shall deliver or cause to be delivered to Purchaser the
following (the “Operational Documents”) attributable to the Property:

 

              (i)          copies of any existing appraisals in Seller’s
possession or control setting forth the value of the Land and the Improvements;

 

 

 

             (ii)          copies of any existing Phase I environmental reports,
or other environmental site assessments, in Seller’s possession or control;

 

 

 

              (iii)       copies of any structural assessment reports covering
all or any part of the Property and in Seller’s possession or control;

 

 

 

              (iv)       copies of all leases and all amendments, modifications,
side letters, work letters, guarantees, options, commission agreements, default
notices or letters (sent to tenant or received from tenant) and similar
agreements relating to such leases, together with all lease commission
agreements;

 

 

 

              (v)         all land surveys, reports of physical inspections of
the Property, fire marshal reports and ADA assessments related to the Property
(if any) in Seller’s possession;

 

 

 

              (vi)        current copies of all (A) ad valorem tax statements
with respect to the Property; (B) cost estimates for repairs of the Property in
the possession of Seller, if any; and (C) written notices received by Seller of
non-compliance with any law, rule, regulation, ordinance, order, decree, or
private restriction applicable to Seller, any portion of the Property, or any
tenant of the Property, if any; and

 

 

 

              (vii)      copies of all service, maintenance, management or other
contracts to which Seller is a party.

          Purchaser acknowledges that Seller may deliver or cause to be
delivered, in addition to the items set out in items (i) through (vi)
immediately above, certain documentation and information relating to the
Property (hereinafter collectively referred to as the “Due Diligence
Materials”). Until Closing, Purchaser and Purchaser’s agents shall maintain the
Due Diligence Materials as confidential information.  If the purchase and sale
of the Property is not consummated in accordance with this Agreement, regardless
of the reason or the party at fault, Purchaser agrees to immediately upon demand
re-deliver to Seller all copies of the Due Diligence Materials.

          (b)          From the Effective Date until 5:00 p.m. CST on December
19, 2005 (such period the “Inspection Period”), Seller grants to Purchaser and
Purchaser’s agents, employees, and independent contractors the right to enter
upon the Property; to conduct surveys and engineering, environmental,
operational, market, economic feasibility, and other inspections, studies, and
tests of the Property; to review and analyze the Property, the condition of the
Property, the Land Documents, and the Operational Documents; and otherwise to
evaluate and assess the Property.  Prior to Purchaser conducting any such
inspections, studies, or tests upon the Property, Purchaser shall give Seller
reasonable notice of Purchaser’s entry on the Property and shall permit a
representative of Seller to be present. Additionally, Purchaser shall not
unreasonably interrupt the business activities of any tenants on the Property. 
Purchaser shall not conduct any invasive testing of the Property without
Seller’s prior written approval (which shall not be unreasonably withheld,
conditioned, or delayed); and Purchaser shall repair all damage to the Property
caused by any such invasive testing. Purchaser shall indemnify Seller against
liability for

3




damages to the Property or injuries caused by Purchaser’s activities pursuant to
this paragraph 6(b). Notwithstanding any provision of this Agreement to the
contrary, Purchaser shall not have the right to undertake any environmental
studies or testing beyond the scope of a standard “Phase I Environmental
Assessment” without the prior written consent of Seller. Seller or its
representative shall have the right to be present at the time of any review of
the Property or any meeting with a tenant at the Property or with government
officials on matters relating to the Property.

          (c)          Not fewer than five (5) days before the expiration of the
Inspection Period, Seller shall use reasonable efforts to deliver or cause to be
delivered to Purchaser estoppel certificates (the “Estoppel Certificates”) in a
form acceptable to Purchaser and Purchaser’s lender, executed by The Industrial
Development Board of the City of Huntsville as Lessor and by The Boeing Company
as the lessee of the Land and Improvements. If Seller does not timely deliver to
Purchaser the Estoppel Certificate signed by The Industrial Development Board of
the City of Huntsville or The Boeing Company, then the Inspection Period shall
automatically be extended for fifteen (15) days, whereupon Seller authorizes and
consents to Purchaser’s direct contact with The Industrial Development Board of
the City of Huntsville and/or The Boeing Company for the purpose of obtaining
the Estoppel Certificates.

          (d)          If requested by Purchaser’s lender, within three (3)
business days after Seller receives from Purchaser the form of Subordination,
Non-Disturbance, and Attornment Agreement (the “Subordination Agreement”) which
Purchaser and Purchaser’s lender agree upon, Seller shall use reasonable efforts
to deliver a Subordination Agreement to The Boeing Company, requesting The
Boeing Company to sign and return the Subordination Agreement within ten (10)
days thereafter. Promptly upon Seller’s receipt of a signed Subordination
Agreement, Seller shall deliver a copy of same to Purchaser. If Seller is unable
to secure a Subordination Agreement from The Boeing Company not fewer than
fifteen (15) days before the Closing Date, Seller shall so notify Purchaser,
whereupon, Seller authorizes and consents to Purchaser’s direct contact with The
Boeing Company for the purpose of obtaining the Subordination Agreement. Seller
shall use reasonable efforts to obtain the written consent of The Industrial
Development Board of the City of Huntsville to the assignment of the IDB lease
to Purchaser and subordination agreements that Purchaser, or its lender, may
reasonably request.

          (e)          If Purchaser decides, for any reason, in Purchaser’s sole
discretion, not to purchase the Property, Purchaser must so notify Seller in
writing prior to the expiration of the Inspection Period, and such notification
shall constitute a termination of this Agreement pursuant to the provisions of
Section 16(a) hereof.  In such event, the Initial Earnest Money, together with
any interest earned thereon, shall be immediately paid over to Purchaser.

          Section 7.  Covenants and Agreements by Seller; Conditions to Closing.

          (a)          Seller covenants and agrees that, from and after the
Effective Date, Seller shall:

 

             (i)          not modify; the IDB Lease or the Boeing Lease except
for proposed amendments previously disclosed by the Seller to the Purchaser;

 

 

 

             (ii)         keep or cause to keep in full force and effect all
existing fire, extended coverage, casualty, liability, rent loss, and other
insurance policies which are presently in effect with respect to any portion of
the Property;

 

 

 

             (iii)        promptly perform Seller’s obligations pursuant to the
IDB Lease and the Boeing Lease,  and all instruments, documents, and other
writings related to any portion of the Property, including, without limitation,
all deeds of trust, security agreements, loan agreements, assignments, and other
writings evidencing, securing, or pertaining to any indebtedness secured in
whole or in part by any portion of or interest in the Property;

4




 

             (iv)         unless required by any governmental authority, not
enter into, record, or consent to any easement, encumbrance, lien, subdivision
plat, option, covenant, license, permit, agreement, change in zoning
classification, or other matter with respect to any portion of the Property; and

 

 

 

             (v)          not cause, consent to, or permit any action to be
taken which could result in any of the representations or warranties made by
Seller in this Agreement to be false or misleading in whole or in part on or as
of the Closing Date. Seller shall promptly notify Purchaser of the occurrence of
any event or condition which causes a change in the facts related to any of
Seller’s representations or warranties made in this Agreement.

          (b)          Notwithstanding any other provisions of this Agreement,
Purchaser’s obligation to consummate the transaction contemplated in this
Agreement is subject to and conditioned upon each of the following conditions
being satisfied at the expiration of the Inspection Period and thereafter
through the Closing Date:

 

             (i)          Seller must have timely performed and complied with
all obligations, covenants, and agreements which are to be performed or complied
with by Seller on or before the Closing Date pursuant to the provisions of this
Agreement;

 

 

 

             (ii)         all of Seller’s representations and warranties must
have been true, complete, and accurate when made and must be true, complete, and
accurate on the Closing Date; and

 

 

 

             (iii)        Seller must be ready, willing and able to deliver
warranty deed conveying Improvements in form acceptable to Purchaser and Title
Company and the Title Company must be ready, willing, and able to issue to
Purchaser the Title Policy (as herein defined).

          (c)          If any condition to Purchaser’s obligations pursuant to
this Agreement is not satisfied on or prior to the Closing Date, or waived in
writing by Purchaser, then Purchaser may terminate this Agreement in accordance
with the provisions of Section 16(a) hereof. The conditions set forth in Section
7(b) hereof are for the benefit of Purchaser and may be waived only by
Purchaser. Seller shall not act in any manner so as to cause any of the
conditions to fail.

          (d)          Notwithstanding any other provisions of this Agreement,
Seller’s obligation to consummate the transaction contemplated in this Agreement
is subject to and conditioned upon each of the following conditions:

 

             (i)          Purchaser must have timely performed and complied with
all obligations, covenants, and agreements which are to be performed or complied
with by Purchaser on or before the Closing Date pursuant to the provisions of
this Agreement; and

 

 

 

             (ii)         all of Purchaser’s representations and warranties must
have been true, complete, and accurate when made and must be true, complete, and
accurate on the Closing Date.

          (e)          If any condition to Seller’s obligations pursuant to this
Agreement is not satisfied on or prior to the Closing Date, or waived in writing
by Seller, then Seller may terminate this Agreement in accordance with the
provisions of Section 16(a) hereof. The conditions set forth in Section 7(d)
hereof are for the benefit of Seller and may be waived only by Seller. Purchaser
shall not act in any manner so as to cause any of the conditions to fail.

5




          Section 8.  Representations and Warranties by Purchaser.

          As an inducement to Seller to enter into this Agreement and to sell
the Property, with the intention that Seller rely on Purchaser’s representations
and warranties set forth herein, and that Purchaser’s representations and
warranties herein survive the Closing (whether or not contained in any document
delivered at the Closing), Purchaser represents and warrants to Seller as of the
Effective Date, as of the Closing Date, and at all times between the Effective
Date and the Closing Date that, subject to the provisions of Section 16(a)
hereof, Purchaser is duly organized, validly existing, and in good standing
under the laws of the state of its organization; Purchaser has all requisite
power and authority, has taken all actions required by its organizational
documents and applicable law, and has obtained all necessary consents, to
execute and deliver this Agreement and to perform Purchaser’s undertakings
pursuant to this Agreement; neither the execution of this Agreement, nor the
consummation by Purchaser of the transactions contemplated hereby (a) conflicts
with, results in a breach of the terms, conditions, or provisions of,
constitutes a default under, or results in a termination of, any trust,
agreement, or instrument to which Purchaser is a party or by which Purchaser is
bound; (b) violates any restriction to which Purchaser is subject;
(c) constitutes a violation of any code, resolution, law, statute, regulation,
ordinance, judgment, rule, decree, order, agreement, organizational document,
operating agreement or bylaw applicable to Purchaser; or (d) results in the
creation of any lien, charge, or encumbrance upon any portion of the Property.
This Agreement is the legal, valid, and binding agreement of Purchaser,
enforceable against Purchaser in accordance with its terms.

          Section 9.  Representations and Warranties by Seller.

          As an inducement to Purchaser to enter into this Agreement and to
purchase the Property, with the intention that Purchaser rely on Seller’s
representations and warranties set forth herein and that Seller’s
representations and warranties herein survive the Closing (whether or not
contained in any document delivered at Closing), Seller continuously represents
and warrants to Purchaser as of the Effective Date, as of the Closing Date, and
at all times between the Effective Date and the Closing Date as follows:

          (a)          Seller is a Delaware corporation, duly organized, validly
existing, and in good standing under the laws of the state of its organization
and is qualified to transact business in the state of Alabama; Seller has all
requisite power and authority, has taken all actions required by its
organizational documents and applicable law, and has obtained all necessary
consents, to execute and deliver this Agreement, to perform Seller’s
undertakings pursuant to this Agreement, and to consummate the transactions
contemplated in this Agreement; neither the execution of this Agreement nor the
consummation by Seller of the transactions contemplated hereby (i) conflicts
with, results in a breach of the terms, conditions, or provisions of,
constitutes a default under, or results in a termination of, any trust,
agreement, or instrument to which Seller is a party or by which Seller is bound
(other than any mortgage financing to be paid off at Closing); (ii) violates any
restriction to which Seller is subject; (iii) constitutes a violation of any
code, resolution, law, statute, regulation, ordinance, judgment, rule, decree,
order, agreement, organizational document, operating agreement, or bylaw
applicable to Seller or any portion of the Property; or (iv) results in the
creation of any lien, charge, or encumbrance upon any portion of the Property.
Seller is not a “foreign person” as defined in Section 1445(f)(3) of the
Internal Revenue Code. This Agreement is the legal, valid, and binding agreement
of Seller, enforceable against Seller in accordance with its terms;

          (b)          There are no actions, suits or proceedings pending or, to
Seller’s knowledge, threatened against, by or affecting Seller which affect
title to the Property or which question the validity or enforceability of the
Agreement or of any action taken by Seller under this Agreement, in any court or
before any governmental authority, domestic or foreign.

6




          (c)          To Seller’s actual knowledge, there are no pending,
threatened or contemplated actions (including without limitation condemnation,
environmental claims or investigations, or claims of involuntary liens)
involving all or any portion of the Property; nor to Seller’s knowledge is there
any existing, proposed or contemplated plan to widen, modify or realign any
public rights-of-way located adjacent to any portion of the Property.

          (d)          Seller has not entered into any lease (other than the
Boeing Lease or IDB Lease) or other agreement for the use, occupancy or
possession of the Property which is presently in force with respect to all or
any portion of the Property.

          (e)          Seller has not entered into any management, maintenance,
service or other contracts with respect to the Property other than those, if
any, set out on Exhibit “B” attached hereto. Except as set forth on Exhibit “B”
all such contracts, if any, are terminable upon no more than thirty (30) days
notice. Upon written notice from Purchaser given no later than thirty (30) days
prior to the Closing Date, Seller agrees to terminate as of the Closing Date any
of the Service Agreements which Purchaser specifically elects in such written
notice not to assume.

          (f)          Seller does hereby warrant and represent to Purchaser
that:

                       (i)          Except to the extent that the same may have
been located on or may have constituted apart of the Property on the date Seller
purchased the Property from its previous owner, no Hazardous Materials
(hereinafter defined) have been, are, or will be prior to the Settlement Date,
contained in, treated, stored, handled, located on, discharged from, or disposed
of on, or constitute a part of , the Property, except in accordance with all
applicable laws. As used herein, the term “Hazardous Material” shall include
without limitation, any asbestos, urea formaldehyde foam insulation, flammable
explosives, radioactive materials, hazardous materials, hazardous wastes,
hazardous or toxic substances, or related or unrelated substances or materials
defined, regulated, controlled, limited or prohibited in the Comprehensive
Environmental Response Compensation and Liability Act of 1980 (CERCLA), as
amended (42 U.S.C. Sections 9601, et seq.), the hazardous Materials
Transportation Act, as amended(49 U.S.C. Sections 1801, et seq.), the Resource
Conservation and Recovery Act (RCRA), as amended (43 U.S.C. Section 6901, et
seq.), the Clean Water Act, as amended (33 U.S.C. Sections 1251 et seq.), the
Clean Air Act, as amended (42 U.S.C. Sections 7401, et seq.), the Toxic
Substances Control Act, as amended (15 U.S.C. Sections 2601, et seq), and in the
rules and regulations adopted and publications promulgated pursuant thereto to
and in the rules and regulations of the Occupational Safety and Health
Administration (OSHA) pertaining to occupational exposure to asbestos, as
amended, or in any other federal, state or local environmental law, ordinance,
rule ,or regulation now or hereafter in effect;

                       (ii)         No underground storage tanks, whether in use
or not in use, are located in, on or under any part of the Property;

                       (iii)        All of the Property complies and will
through the Closing Date comply in all respects with applicable environmental
laws, rules, regulations, and court or administrative order;

                       (iv)         There are no pending claims or threats of
claims by private or governmental or administrative authorities relating to
environmental impairment, conditions, or regulatory requirements with respect to
the Property; and

                       (v)          Seller shall give immediate oral and written
notice to Purchaser of its receipt of any notice of a violation of any law, rule
or regulation covered by this paragraph, or of any notice of other claim
relating to the environmental condition of the Property, or of its discovery of
any matter which would make the representation, warranties and/or covenants
herein to be inaccurate or misleading in any respect.

7




                    (g)          EXCEPT AS EXPRESSLY SET FORTH HEREIN, SELLER
DOES NOT, BY THE EXECUTION AND DELIVERY OF THIS AGREEMENT, AND SELLER SHALL NOT,
BY THE EXECUTION AND DELIVERY OF ANY DOCUMENT OR INSTRUMENT EXECUTED AND
DELIVERED IN CONNECTION WITH CLOSING, MAKE ANY REPRESENTATION OR WARRANTY,
EXPRESS OR IMPLIED, OF ANY KIND OR NATURE WHATSOEVER, WITH RESPECT TO THE
PROPERTY, AND ALL SUCH WARRANTIES ARE HEREBY DISCLAIMED, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, EXCEPT AS EXPRESSLY SET FORTH HEREIN, SELLER MAKES,
AND SHALL MAKE, NO EXPRESS OR IMPLIED WARRANTY AS TO MATTERS  OF ZONING, TAX
CONSEQUENCES, PHYSICAL OR ENVIRONMENTAL CONDITION (INCLUDING, WITHOUT
LIMITATION, LAWS, RULES, REGULATIONS, ORDERS AND REQUIREMENTS PERTAINING TO THE
USE, HANDLING, GENERATION, TREATMENT, STORAGE OR DISPOSAL OF ANY TOXIC OR
HAZARDOUS WASTE OR TOXIC, HAZARDOUS OR REGULATED SUBSTANCE), VALUATION,
GOVERNMENTAL APPROVALS, GOVERNMENTAL REGULATIONS OR ANY OTHER MATTER OR THING
RELATING TO OR AFFECTING THE PROPERTY, (HEREINAFTER COLLECTIVELY CALLED THE
“DISCLAIMED MATTERS”.  PURCHASER AGREES THAT EXCEPT AS EXPRESSLY SET FORTH
HEREIN AND IN THE WARRANTY DEED CONVEYING THE IMPROVEMENTS, WITH RESPECT TO THE
PROPERTY, PURCHASER HAS NOT RELIED UPON AND WILL NOT RELY UPON, EITHER DIRECTLY
OR INDIRECTLY, ANY REPRESENTATION OR WARRANTY OF SELLER.  EXCEPT AS EXPRESSLY
SET FORTH HEREIN, SELLER SHALL SELL AND CONVEY TO PURCHASER, AND PURCHASER SHALL
ACCEPT, THE PROPERTY “AS IS,” “WHERE IS,” AND WITH ALL FAULTS, AND THERE ARE NO
ORAL AGREEMENTS, WARRANTIES OR REPRESENTATIONS, COLLATERAL TO OR AFFECTING THE
PROPERTY BY SELLER OR ANY THIRD PARTY.

          Section 10.  Closing.

          (a)          The consummation of the transaction contemplated in this
Agreement (the “Closing”) shall occur on or before 10:00 a.m., on December 23,
2005, (the “Closing Date”), in the offices of the Title Company at 200 West Side
Square, Suite 5000, Huntsville, Alabama  35801.

          (b)          Seller’s Deliveries: On or before the Closing Date,
Seller shall execute, swear to, acknowledge, and deliver or cause to be
delivered in escrow to the Title Company the following documents, each in form
satisfactory to Purchasers:

 

             (i)          an Assignment and Assumption of Lease (the “IDB Lease
Assignment”), pursuant to which (A) Seller assigns and conveys to Purchaser
Seller’s interest as lessee under the IDB Lease,  and (B) Purchaser assumes all
obligations of Seller as lessee pursuant to the IDB Lease which arise after the
Closing Date;

 

 

 

             (ii)         a Warranty Deed conveying all of Seller’s right, title
and interest in the Improvements;

 

 

 

             (iii)        an Assignment (the “Assignment”) assigning and
transferring to Purchaser all warranties, guarantees and contracts relating to
the construction or repair of the Property to the extent assignable and owned by
Seller;

 

 

 

             (iv)         an Assignment and Assumption of Lease (the “Boeing
Lease Assignment”), pursuant to which (A) Seller assigns and conveys to
Purchaser all of Seller’s rights as landlord under the Boeing Lease and (B)
Purchaser assumes all obligations of Seller as landlord pursuant to the Boeing
Lease which  arise after the Closing Date.

8




 

             (v)          a Certificate of Representations (the “Certificate”),
restating Seller’s representations and warranties herein and certifying that all
such representations and warranties are true, correct, and complete as of the
Closing Date;

 

 

 

             (vi)         such instruments, documents, affidavits, and other
writings, if any, as the Title Company may require in order to issue to
Purchaser the Title Policy without exception for choate or inchoate mechanic’s
or materialman’s liens or parties in possession (other than Tenants identified
in the Closing Rent Roll);

 

 

 

             (vii)        if not previously delivered to Purchaser during the
Inspection Period, all original leases, permits (to the extent in Seller’s
possession), Estoppel Certificates, and Subordination Agreements;

 

 

 

             (viii)       keys to all locks in the Improvements, properly tagged
for identification, and all other keys related to the Property in Seller’s
possession;

 

 

 

             (ix)         evidence reasonably satisfactory to Purchaser and the
Title Company that the person(s) executing this Agreement and any other
documents with respect to the transaction contemplated by this Agreement on
behalf of Seller has full right, power, and authority to do so;

 

 

 

             (x)          a Settlement Statement (“Seller’s Settlement
Statement”) prepared by the Title Company and dated as of the Closing Date,
setting forth all items of credit and debit with respect to Seller’s transaction
contemplated in this Agreement, in form and substance approved by Seller;

 

 

 

             (xi)         an Owner’s Policy of Title Insurance (the “Title
Policy”) dated the Closing Date, issued by the Title Underwriter through the
Title Company (ALTA 1992 Policy Form), naming Purchaser as the insured owner of
the Land and the Improvements in the amount of the Purchase Price, subject to no
exceptions other than the Permitted Exceptions, the right of the current
tenants; and

 

 

 

             (xii)        any and all other documents, including but not limited
to an Owner’s Affidavit, reasonably required by Purchaser or the Title Company
to consummate the Closing.

          Consummation of the Closing and the payment of the Purchase Price
shall be deemed to be conclusive satisfaction of Seller’s Deliveries.

          (c)          Purchaser’s Deliveries: Provided the conditions to
Purchaser’s obligations set forth in Section 7(b) hereof have been satisfied by
Seller or waived in writing by Purchaser, on or before the Closing Date
Purchaser shall execute, acknowledge, and deliver or cause to be delivered in
escrow to the Title Company the following:

 

             (i)          the cash portion of the Purchase Price, together with
such additional sum, if any, as is necessary to pay Purchaser’s Closing costs as
set forth in Section 11(a) hereof, in the form of good funds wire transferred to
the Title Company and available for disbursement by the Title Company on the
Closing Date;

 

 

 

             (ii)         Intentionally left blank.

9




 

             (iii)        Intentionally left blank;

 

 

 

             (iv)        the IDB Lease Assignment (if applicable) and the Boeing
Lease Assignment:

 

 

 

             (v)         two (2) counterparts of the Assignment;

 

 

 

             (vi)        evidence reasonably satisfactory to Seller and the
Title Company that the person(s) executing this Agreement and any other
documents with respect to the transaction contemplated by this Agreement on
behalf of Purchaser has full right, power, and authority to do so;

 

 

 

             (vii)       a Settlement Statement (“Purchaser’s Settlement
Statement”) prepared by the Title Company and dated as of the Closing Date,
setting forth all items of credit and debit with respect to Purchaser’s
transaction contemplated in this Agreement, in form and substance approved by
Purchaser;

 

 

 

             (viii)      any and all other documents reasonably required by
Seller or the Title Company to consummate the Closing.

          Section 11.   Closing Costs; Possession.

          (a)          Purchaser’s Closing Costs. At the Closing, Purchaser
shall pay each and all of the following Closing costs:

 

             (i)          Purchaser’s proportionate share of the items prorated
pursuant to Section 12 hereof;

 

 

 

             (ii)         Purchaser’s attorney’s fees incurred in drafting and
negotiating this Agreement, in reviewing the Land Documents, the Operational
Documents, the Estoppel Certificate, and the Subordination Agreement, and in
closing the transaction contemplated in this Agreement; and

 

 

 

             (iii)        all points and expenses of every kind and nature in
connection with Purchaser’s purchase of the Property and financing of any
portion of the Purchase Price, including, without limitation, all Title
Insurance premiums (owner’s and mortgagee’s) and the cost of the survey.

          (b)          Seller’s Closing Costs. At the Closing, Seller shall pay
each and all of the following Closing costs:

 

             (i)          Seller’s attorney’s fees incurred in drafting and
negotiating this Agreement, the assignments and in closing the transaction
contemplated in this Agreement;

 

 

 

             (ii)         All transfer taxes and recording fees; and

 

 

 

             (iii)        Seller’s proportionate share of the items prorated
pursuant to Section 12 hereof.

          (c)          Upon completion of the Closing, Seller shall deliver
possession of the Property to Purchaser subject only to the Permitted Exceptions
and the rights of tenants currently occupying the Property, and any matters
specifically set out in this Agreement.

10




          Section 12.  Prorations and Credits.

          (a)          At the Closing, all rents due under the IDB Lease (if
applicable) and the Boeing Lease shall be prorated through escrow as of 11:59
p.m. CST on the Closing Date (the “Proration Date”). Seller shall be charged for
and credited with all prorated items up to and including the Proration Date and
Purchaser shall be charged for and credited with all of same after the Proration
Date. In the event any amount to be prorated is unknown at the Closing,
Purchaser’s best estimate of the amount therefor shall be used at the Closing,
and thereafter, the Parties shall adjust such prorations within ten (10) days
after receipt of notice, accompanied by copies of the statement(s) or invoice(s)
therefor, from the Party receiving same. The Parties shall undertake a final
accounting (and appropriate payments shall be made pursuant thereto) for all
prorated items within forty-five (45) days after the Closing Date. The
provisions of this Section 12(a) survive the Closing.

          (b)          Ad valorem taxes, maintenance fees, and assessments with
respect to the Property for the tax year in which the Closing occurs and which
are paid by Seller, if any, shall be prorated as of the Closing Date. 

          (c)          All costs and expenses of operating the Property paid by
Seller, if any, shall be determined by mutual agreement of the Parties as of the
Proration Date and paid by Seller.

          (d)          Charges for utility service to the Property (including,
without limitation, water, wastewater, telephone, gas, and electricity) are paid
by The Boeing Company and shall not be prorated.  Seller shall not do anything
to cause such utility service to be terminated.

          (e)          At the Closing Buyer shall receive a credit of $1,200,000
for the HVAC Allowance and the Additional Amount under the Boeing Lease.

          Section 13.  Notices.

          Any notice, notification, instrument, document, or information
(collectively, a “Notice”) which is required, provided, or permitted to be sent,
furnished, or delivered pursuant to the provisions of this Agreement must be in
writing and must be mailed (postage prepaid, United States Postal Service
Certified Mail, Return Receipt Requested), delivered (by a nationally recognized
delivery service such as Federal Express or UPS), or telecopied or sent by
electronic mail to the addressee as follows:

 

if to Purchaser, to:

Corcoran Capital LLC

 

 

500 Wilson Pike Circle, Suite 228

 

 

Brentwood, TN  37027

 

 

Attention:  Tom Corcoran

 

 

Telephone number: (615) 386-9242

 

 

Fax Number:  (615) 298-5974

 

 

Email:  tcorcoran@corcoranmaddox.com

 

 

 

 

with a copy to:

Miller & Martin PLLC

 

 

1200 One Nashville Place

 

 

150 Fourth Avenue North

 

 

Attention:  Robert M. Holland, Jr.

 

 

Telephone number: (615) 244-9270

 

 

Fax number: (615) 256-8197

 

 

Email:  rholland@millermartin.com

11




 

if to Seller, to:

Verilink Corporation

 

 

11551 E. Arapahoe Rd., Suite 150

 

 

Centennial, CO 80112-3233

 

 

Attention: Vice President & CFO

 

 

Telephone number: 303.968.3012

 

 

Fax number: 303.968.3095

 

 

 

 

with a copy to:

Lanier Ford Shaver & Payne P.C.

 

 

200 West Side Square, Suite 5000

 

 

Huntsville, Alabama  35801

 

 

Attention: Paul B. Seeley

 

 

Telephone number: 256.535.1100

 

 

Fax number: 256.533.9322

or to such other telecopier number or address within the continental United
States of which any addressee shall notify each other addressee. Provided the
sender of a Notice sent by facsimile or electronic mail receives, before 5:00
p.m. CST on any business day, electronic confirmation of receipt of such Notice
by the addressee(s), such Notice shall be effective and deemed received by the
addressee(s) on such date; if the electronic confirmation of receipt is received
by the sender of a Notice after 5:00 p.m. CT on any business day, the Notice
shall be effective and deemed received by the addressee(s) on the next business
day. Notwithstanding the immediately preceding sentence, provided a Notice is
received prior to 5:00 p.m. CT on any business day, such Notice shall be
effective as of the date actually received by an addressee, however addressed or
delivered. Any Notice sent, furnished, or delivered by a Party’s counsel shall
be as effective as if sent, furnished, or delivered by such Party.

          Section 14.  Brokers; Commission.

          Each Party represents and warrants to the other that no real estate
broker, agent, salesperson, or consultant has been used, consulted, or retained
by such Party in connection with this Agreement or the Property except for
Colonial Properties Trust (“Broker”). Seller shall pay Broker a real estate
commission at Closing an amount to be determined pursuant to separate commission
agreements between Seller and Broker. Each Party agrees to indemnify the other
Party against all liability for all compensation, commissions, finder’s, and
other fees (including reasonable attorney’s fees and costs of court)
attributable to this Agreement or the Property which are alleged to be due by
the authorization or on account of the actions of the indemnifying Party, other
than the commissions to be paid by Seller to Broker as provided by this Section
14. The provisions of this Section 14 survive the Closing or any termination of
this Agreement.

          Section 15.  Assignment.

          Without the prior written consent of the other Party, neither Party
shall assign this Agreement or any of its duties, obligations, undertakings,
agreement, rights, or remedies pursuant to this Agreement, except that Purchaser
may without Seller’s consent assign this Agreement to an entity owned or
controlled by Purchaser or the principals thereof.

          Section 16.  Remedies.

          (a)          Elections to Terminate: In the event (i) Purchaser timely
terminates this Agreement pursuant to Sections 5(b)(ii), 6(e), 7(c), 16(c),
17(d), 18(b), or any other provision of this Agreement which allows Purchaser to
terminate this Agreement; or (ii) Seller timely terminates this Agreement
pursuant to the provisions of Section 7(e) hereof, or any other provision of
this Agreement which allows Seller to terminate this Agreement, then, in any of
such events, the termination of this Agreement is effective as of the date the
non-terminating Party

12




receives the terminating Party’s Notice of termination. Upon any such
termination of this Agreement, neither Party has any further rights, duties, or
obligations hereunder; each Party shall execute and deliver to the other Party
the release of this Agreement described in Section 16(d) hereof. The provisions
of this Section 16(a) survive any termination of this Agreement.

          (b)          Purchaser Defaults: In the event (i) of the existence of
any uncured default by Purchaser hereunder; or (ii) Purchaser does not purchase
the Property on the Closing Date for any reason other than (A) the prior
termination of this Agreement pursuant to the provisions hereof, (B)  the
existence of any unsatisfied condition to Purchaser’s obligations hereunder; or
(C) the existence of an uncured default by Seller hereunder; then, at such time
or at any time thereafter, as Seller’s sole and exclusive remedy for any such
default or event, Seller is entitled (but not required) to terminate this
Agreement by notifying Purchaser thereof. Upon Seller’s termination of this
Agreement pursuant to this Section 16(b), neither Party has any further rights,
duties, or obligations hereunder, except for any indemnification obligations
contained herein. The Parties have agreed that Seller’s actual damages in the
event of a default by Purchaser would be extremely difficult or impractical to
determine. Therefore, the Parties acknowledge that Fifty Thousand Dollars
($50,000.00) has been agreed upon, after negotiation, as the Parties’ reasonable
estimate of Seller’s damages and, except as provided in the next sentence, as
Seller’s exclusive remedy against Purchaser in the event of any default by
Purchaser in Purchaser’s obligations pursuant to this Agreement. In addition to
such liquidated damages, Seller shall be entitled to enforce Seller’s remedies
under any indemnification contained in this Agreement and to collect any
attorneys’ fees and other costs incurred in enforcing the provisions of this
Section 16(b). The provisions of this Section 16(b) shall survive any
termination of this Agreement.

          (c)          Seller Defaults: If Seller fails or refuses to timely
perform any of Seller’s agreements, undertakings, or obligations under this
Agreement or otherwise defaults hereunder, then Purchaser is entitled to a full
refund of the Escrow Deposit and to exercise the remedies provided to Purchaser
herein. The Parties have agreed that Purchaser’s damages in the event of a
default by Seller will be limited to the greater of (i) Fifty Thousand Dollars
($50,000.00), or (ii) Purchaser’s actual documented reasonable expenses incurred
in connection with its efforts to purchase the Property. In addition to such
damages, Purchaser shall be entitled to enforce Purchaser’s remedies under any
indemnification contained in this Agreement and to collect any attorneys’ fees
and other costs incurred in enforcing the provisions of this Section 16(c). The
provisions of this Section 16(c) survive any termination of this Agreement.

          (d)          Releases: In the event of a termination of this Agreement
by either Party, subject to the provisions of this Agreement which survive any
such termination, (i) Purchaser shall immediately execute, acknowledge, and
deliver to Seller a release of Seller and all duties, obligations, undertakings,
agreements, and liabilities of Seller to Purchaser pursuant to this Agreement or
otherwise relating to the Property; and (ii) Seller shall immediately execute,
acknowledge, and deliver to Purchaser a release of Purchaser and all duties,
obligations, undertakings, agreements, and liabilities of Purchaser to Seller
pursuant to this Agreement or otherwise relating to the Property. The provisions
of this Section 16(d) survive any termination of this Agreement.

          Section 17.  Damage or Destruction to the Property.

          (a)          Seller bears the risk of loss or damage to the Property
until Seller has delivered possession of the Property to Purchaser pursuant to
Section 11(c) hereof. Thereafter, Purchaser bears the risk of loss.

          (b)          Any loss, damage, or destruction to the Property after
the Effective Date is a “Casualty”. Seller shall notify Purchaser of any
Casualty within two (2) days after the Casualty and shall provide Purchaser with
copies of Seller’s insurance policies and correspondence with respect to such
Casualty. A Casualty is “substantial” if the cost of restoring, replacing,
and/or repairing such loss, damage, or destruction to the Property exceeds One
Hundred Thousand Dollars ($100,000.00).

13




          (c)          In the event of a Casualty which is not “substantial”,
before the Closing, Seller shall fully repair the Casualty by causing the
improvements and/or personal property to be restored and/or replaced to the
condition in which they existed immediately prior to the Casualty. If Seller is
unable, in the exercise of Seller’s best efforts and due diligence, to fully
repair the Casualty prior to the Closing, at Purchaser’s option, Purchaser may
(i) extend the Closing Date to allow Seller sufficient time to fully repair the
Casualty; or (ii) without extending the Closing Date, accept the Property in its
condition on the Closing Date and receive a credit through escrow against the
Purchase Price in an amount equal to the reasonable cost to fully complete the
repair, replacement, and restoration of the Property to its condition prior to
the Casualty, in which event, Seller shall be entitled to receive and retain all
insurance proceeds with respect to the Casualty.

          (d)          In the event of a Casualty which is “substantial”, by
Notice to Seller within twenty (20) days after Purchaser receives Seller’s
Notice of the Casualty, Purchaser may terminate this Agreement in accordance
with the provisions of Section 16(a) hereof. If Purchaser does not terminate
this Agreement in accordance with the preceding sentence or as otherwise
provided in this Agreement, at the Closing, Purchaser shall accept the Property
in its then current condition, and shall receive a credit against the Purchase
Price in an amount equal to the insurance proceeds paid to Seller as a result of
such casualty, in which event, Seller shall be entitled to receive and retain
all insurance proceeds with respect to the Casualty.

          Section 18.  Condemnation of the Property.

          (a)          Any proceeding seeking the use or taking of any portion
of or interest in the Property is a “Taking”.  Seller shall notify Purchaser of
a Taking within two (2) days after the commencement thereof. 

          (b)          Within twenty (20) days after Purchaser receives Seller’s
Notice of a Taking, Purchaser may terminate this Agreement in accordance with
the provisions of Section 16(a) hereof. If Purchaser does not terminate this
Agreement in accordance with the preceding sentence or as otherwise provided in
this Agreement, at the Closing, Purchaser shall accept the Property subject to
the Taking in its then current condition, and shall receive a credit against the
Purchase Price in the amount of all awards, damages, and compensation payable on
account of such Taking. In such event, Seller shall be entitled to all
condemnation awards payable with respect to the Property.

          Section 19.  Indemnity by a Party.

          (a)          When a Party agrees to indemnify the other Party in this
Agreement, at the sole cost and expense of the indemnifying Party, the
indemnifying Party shall indemnify, keep indemnified, defend, and hold the
indemnified Party, and the directors, partners, members, shareholders,
employees, agents, attorneys, heirs, legal representatives, successors, and
assigns of the indemnified Party, harmless from and against any and all claims,
demands, actions, causes of action, damages, losses, liabilities, fees
(including attorney’s fees), costs (including costs of court), and expenses in
any way or manner attributable to any action, conduct, omission, or failure to
act by the indemnifying Party, or any director, partner, member, shareholder,
employee, agent, attorney, independent contractor, licensee, invitee, or other
person or entity acting or allegedly acting for or on behalf of the indemnifying
Party, with respect to the matter(s) being indemnified against.

          (b)          Seller shall indemnify Purchaser against liability with
respect to the following matters, to the extent the same occurred prior to the
Closing Date: (i) third party claims for death, personal injuries, and/or damage
to personal property suffered at the Property; (ii) the cost of work or services
performed at or in connection with the Property; and (iii) the cost of goods or
materials ordered for or delivered to the Property.  Notwithstanding anything to
the contrary contained in this paragraph 19(b), Purchaser shall first avail
itself of any

14




indemnification remedies available to it under the Boeing Lease before
proceeding with any indemnification claim against Seller pursuant to this
paragraph, and to the extent Purchaser is made whole under any indemnification
claim pursuant to the Boeing Lease, the indemnities under this paragraph against
Seller shall not apply; provided, however, that to the extent Purchaser is not
made whole for any reason on any such indemnification claim under the Boeing
Lease, it may proceed against Seller under this paragraph 19(b).

          (c)          Purchaser shall indemnify Seller against liability with
respect to the following matters, to the extent the same first occur after the
Closing Date; (i) third party claims for death, personal injuries and/or damage
to personal property suffered at the Property; (ii) the cost of work or services
performed at or in connection with the Property; and (iii) the costs of goods or
materials ordered for or delivered to the Property.

          Section 20.  Tax Free Exchange.

          If either Party (the “Notifying Party”) notifies the other Party (the
“Other Party”) prior to the Closing Date that the Notifying Party wishes to
attempt to effectuate a “tax-free” exchange pursuant to Section 1031 of the
Internal Revenue Code in connection with the transaction contemplated in this
Agreement, the Other Party shall cooperate with the Notifying Party, at no cost,
expense, or liability to the Other Party, in the Notifying Party’s attempt to
effectuate such exchange, but the Other Party makes no representations to the
Notifying Party that any such exchange shall be treated as “tax-free” by the
Internal Revenue Service. The Notifying Party agrees to indemnify the Other
Party from all liability with respect to any action which the Notifying Party
requests the Other Party to take pursuant to this Section 20, and to reimburse
the Other Party for all fees, costs, and expenses (including reasonable
attorney’s fees) incurred by the Other Party as a result of the Notifying
Party’s election to participate in a Section 1031 exchange. The Other Party
shall not be required to hold title to any real estate or other assets in order
to cooperate with the Notifying Party’s Section 1031 exchange.

          Section 21.  Miscellaneous Provisions.

          (a)          Entire Agreement. This Agreement contains the entire
agreement between the Parties concerning the Property. This Agreement supersedes
all prior and contemporaneous oral and written representations, warranties,
covenants, and agreements by or between the Parties with respect to the
Property.

          (b)          Binding Effect. This Agreement is binding upon, and
inures to the benefit of, the Parties and their respective heirs, legal
representatives, successors, and assigns. Except for the Parties and their
respective heirs, legal representatives, successors, and assigns, no person or
entity has any rights or benefits under this Agreement, and no person or entity
is a third party beneficiary of this Agreement.

          (c)          Attorney’s Fees. If either Party employs an attorney to
enforce or protect such Party’s interests arising under this Agreement or under
any other document executed by such Party in connection herewith, the
non-prevailing Party in any action or proceeding resulting therefrom shall pay
to the prevailing Party all reasonable attorneys’ fees incurred by the
prevailing Party in connection therewith.

          (d)          Time is of the Essence. Time is of the essence in the
performance of each Party’s respective obligations under this Agreement.

          (e)          Saturday, Sunday, and Legal Holidays; Times. If any date
for the performance of any matter pursuant to this Agreement falls on a
Saturday, Sunday, or legal holiday observed by the United States Postal Service
in the county where the Land is located, then such date shall be extended to the
next calendar day that is not a Saturday, Sunday, or such legal holiday (a
“business day”). All references herein to a particular time on a particular date
refer to the local time (daylight or standard) in the city where the Closing is
to occur.

15




          (f)          Presumption Concerning Interpretation and Construction.
Although the first draft of this Agreement was prepared by counsel for Seller,
the Parties and their respective counsel have reviewed and participated in the
drafting of the final form of this Agreement. Accordingly, in the event of any
conflict or ambiguity in the provisions of this Agreement, there shall be no
presumption in favor of either Party with respect to the interpretation or
construction hereof.

          (g)          Section Headings. The headings of the various Sections in
this Agreement are for the convenience of the Parties, do not modify the
provisions thereof, and are not to be used in construing or interpreting such
provisions.

          (h)          Severability. This Agreement is intended to comply with
and be performed in accordance with (and only to the extent permitted by) all
applicable laws, statutes, ordinances, rules, regulations, and restrictions.  If
any provision of this Agreement is invalid or unenforceable for any reason or to
any extent, the remainder of this Agreement is not affected thereby, and each
provision of this Agreement is valid and enforced to the fullest extent not
prohibited by law. 

          (i)          Waivers; Modifications. No delay on the part of a Party
in exercising any right or remedy hereunder operates as a waiver thereof, nor
does any specific waiver by a Party of any right or remedy hereunder operate or
constitute a waiver of any other right or remedy hereunder, nor does any single
or partial waiver or exercise of any right or remedy hereunder preclude any
other or further exercise thereof, or the exercise of any other right or remedy
hereunder (unless the provisions of this Agreement which establish any such
right or remedy provide otherwise). No waiver of any right or remedy hereunder
is valid or enforceable unless in writing and signed by the Party against whom
such waiver is sought to be enforced. No modification of this Agreement is
effective unless in writing, signed by the Parties.

          (j)          Governing Law; Venue. This Agreement has been negotiated,
executed, and delivered in the State of Alabama, is intended to be performed in
the State of Alabama, and the substantive laws of the State of Alabama (without
reference to choice of law principles) govern the interpretation and enforcement
of this Agreement.

          (k)          Materiality. Each Party’s representations, warranties,
covenants, agreements, waivers, and releases set forth herein are material and
have been relied on by the other Party in entering into this Agreement. All
representations, warranties, covenants, and agreements (express or implied) of
the Parties survive the Closing or a termination of this Agreement.

          (l)          Relationship of Parties. No provision of this Agreement
and no act or failure to act of the Parties shall be deemed or construed by any
Party, person, entity, or court to create any relationship between the Parties
of principal and agent, of partnership, of joint venture, or of any association
whatsoever, other than the relationship of a vendor and a vendee. The Parties
are not in any fiduciary relationship.

          (m)          Number and Gender of Words. Whenever a word or term is
defined or used herein in any number (singular or plural), the same includes and
applies to any one or more thereof, and to each thereof, jointly and severally,
and words of any gender include each other gender.

          (n)          Counterparts. This Agreement is executed in multiple
counterparts, each of which is an original, but all of which, taken together,
constitute one and the same document binding upon the Parties, notwithstanding
that the Parties are not signatories to the same counterpart. In order to
facilitate the transaction contemplated herein, telecopied signatures may be
used in place of original signatures on this Agreement. Each Party intends to be
bound by such Party’s telecopied signature on the telecopied document, is aware
that the other Party is relying on such Party’s telecopied signature, and hereby
waives any defenses to the enforcement of this Agreement based on the form of
signature.  Immediately following any facsimile transmittal, the Parties shall
promptly deliver the original executed document by reputable overnight courier
in accordance with the provisions of Section 13 hereof.

16




          EXECUTED in multiple original counterparts on the date written below
the respective signatures of the Parties.

 

SELLER:

 

 

 

 

VERILINK CORPORATION

 

 

 

 

By:

/s/ Leigh S. Belden

 

 

--------------------------------------------------------------------------------

 

Its:

President and CEO

 

 

 

 

Date:

November 2, 2005

 

 

 

 

PURCHASER:

 

 

 

 

CORCORAN CAPITAL LLC

 

 

 

 

By:

/s/Thomas F. Corcoran

 

 

--------------------------------------------------------------------------------

 

Its:

Manager

 

 

 

 

Date:

November 2, 2005

          The Title Company acknowledges receipt of an executed copy of this
Agreement. Subject to further escrow instructions mutually agreeable to the
Parties and the Title Company, the Title Company agrees to hold and disburse the
Escrow Deposit and all other funds received by the Title Company in accordance
with the provisions of this Agreement. The Title Company will immediately
deliver to each of Seller’s counsel and Purchaser’s counsel one (1) original
counterpart of this Agreement executed by the Parties and the Title Company.

 

FIRST AMERICAN TITLE INSURANCE COMPANY

 

 

 

 

By:

/s/ Paul B. Seeley

 

 

--------------------------------------------------------------------------------

 

 

Paul B. Seeley, its agent

 

 

 

 

Date:

November 4, 2005

17